Citation Nr: 0515624	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  01-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In November 2002, the Board found that the veteran submitted 
new and material evidence to reopen a claim for service 
connection for a chronic psychiatric disorder and remanded 
the case.

On November 12, 2002, the Board ordered further development 
in the case.  Thereafter, the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  The case was remanded in August 2003 and has 
been returned to the Board for review.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not 
manifested during active duty service or within one year of 
service discharge.

2.  The currently diagnosed psychiatric disabilities are not 
related to active duty.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred or 
aggravated during active military service, and a psychosis 
may not be so presumed.  38 U.S.C.A. §§ 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he developed a psychiatric disorder 
that had its onset during military service.  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist as well as, enhances the duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2001.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter advised the veteran what information 
and evidence was needed to substantiate the claim.  The 
letter also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claim and enough information for the 
RO to request records from the sources identified by the 
veteran.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claim.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records and 
records from other Federal agencies.

A Statement of the Case (SOC) and supplemental statements of 
the case (SSOCs) were provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  He was also supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) in the November 2001 supplemental 
statement of the case (SSOC).  

Since this letter fully provided notice of all 4 elements, 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 2000.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2001 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and additional SSOCs were provided to the 
veteran.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  
In this regard, the medical record indicates that the veteran 
initially received treatment for his psychiatric disorder in 
1983 at Memorial Hospital.  The veteran also claims that he 
began receiving private psychiatric care from Dr. B. in 1980.  
In October 2001, the veteran submitted a request form for 
clinical records from Memorial Hospital.  The form shows that 
the veteran attempted to obtain records that documented 
medical treatment in 1980.  The response indicated that any 
records from 1980 would not be available.  A notation 
indicated that these records would include those of Dr. B.  

At the July 2001 personal hearing the veteran reported that 
he began receiving Social Security Administration (SSA) 
benefits in 1993.  He indicated that the SSA records only 
consisted of VA and Madison Hospital treatment records.  As 
these records are included in the claims folder, the Board 
finds that development of the record is sufficiently complete 
to permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Factual Background

Service medical records (SMRs) relate that in January 1976, 
the veteran complained of nervousness while being treated for 
cough and sore throat.  The diagnoses were smoker's cough and 
irritated throat.  The remainder of the SMRs are silent for 
complaints, findings, or diagnoses regarding psychiatric 
problems.  The veteran opted to forego a separation 
examination.  

The record contains records from Madison Hospital that date 
between 1984 and 2002.  The veteran was admitted to the 
psychiatric unit in May 1984.  He reported his medical and 
social history.  He indicated that he had cross addictions 
since the age of 15.  He also reported a history of criminal 
and antisocial behavior that began as a juvenile.  He stated 
that the FBI and CIA were trying to get him.  It was noted 
that he had been recently released from treatment and was 
taking anti-depressant.  In September 1986, the veteran 
reported a history of four psychiatric hospitalization since 
1983 at Memorial Hospital.  The diagnoses included paranoia 
(provisional) (rule-out schizophrenia).  Records dated in 
2002 show that he has continued to receive follow up care at 
this facility.  

VA hospital records show that the veteran received inpatient 
psychiatric care in January and February 1985.  He was 
admitted after reportedly exhibiting paranoid behavior.  The 
diagnoses included brief reactive psychosis and schizotypal 
personality.  

A VA special psychiatric examination was conducted in March 
1985.  The veteran reported a similar social and medical 
history including criminal and anti-social behavior.  The 
diagnosis was schizophrenia, paranoid type, sub-chronic, in 
partial remission.  The examiner noted that the he continued 
to have symptoms of anxiety, which were considered probably 
related to schizophrenia.  Diagnoses also included alcohol 
dependence and mixed substance abuse, both in remission.

Since then, the private and VA treatment records reflect 
variously diagnosed psychiatric disorders including chronic 
schizophrenia (paranoid type), alcohol dependence, cocaine 
dependence, nicotine dependence, marijuana abuse, 
polysubstance abuse, dependent personality, bipolar disorder, 
anxiety disorder, hyperactivity disorder, schizoaffective 
disorder (bipolar type), and personality disorder not 
otherwise specified with traits of passive-aggressive 
dependent and avoidant behavior.

The veteran presented testimony at a hearing at the RO in 
July 2001.  He reported his service and medical history.  He 
indicated that he had disciplinary problems during service.  
Further, he had symptoms of paranoia but kept these things to 
himself.  He did not seek medical assistance.  He reported 
that he began receiving private psychiatric care from Dr. B. 
in 1980.  However, he was unable to obtain these records 
because they were unavailable after 10 years.  He reported 
that he began receiving SSA benefits in 1993 due to his 
disability.  He indicated that the SSA records did not 
contain records from Dr. B. and only consisted of VA and 
Madison Hospital clinical records. 

In light of the veteran's medical history, a VA examination 
was conducted in June 2004.  The examiner reviewed the 
veteran's medical history and examined the veteran.  He 
concluded that the veteran's current psychiatric disorders 
were unrelated to military service.  The examiner commented 
that it was likely that veteran's psychiatric disability was 
related to the veteran's severe substance abuse problems.  
The examiner concluded that the earliest possible onset of 
the veteran's current psychiatric disorders was in 1986, but 
more than likely the psychotic disorder began in the 
mid-1990s.  The diagnosis was psychotic disorder not 
otherwise specified; rule out substance-induced psychotic 
disorder with hallucinations, cocaine dependence (in 
remission), alcohol dependence (in remission), cannabis 
dependence (in remission), personality disorder not otherwise 
specified with antisocial traits. 

Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(D); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In light of the veteran's medical history and opinions of VA 
examiner, the Board finds that his claim for service 
connection must be denied.  Pursuant to 38 C.F.R. § 3.303(c) 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  Furthermore, substance 
abuse is deemed by statute to be the result of willful 
misconduct and cannot itself be service connected.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994); 38 U.S.C.A. 
§ 105(a), 1110.

In regard to schizophrenia, the record does not show that 
schizophrenia was present during service or manifested within 
a year thereafter.  The only medical opinion of record 
indicates that the veteran's psychiatric disabilities are 
unrelated to service.  Besides complaints of nervousness 
there were no other clinical manifestations reported during 
service.  Additionally, as noted, there is no reference to a 
psychosis until 1984, which would tend to support the VA 
examiner's conclusions.  The Board places great weight on the 
opinion of the VA medical professional, due to the thorough 
review of the appellant's medical history and the discussion 
of the veteran's symptoms.  See Sklar v. Brown, 5 Vet. App. 
140, 146 (1993); Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991).  

In regard to the current diagnoses of anxiety and bipolar 
disorders, the Board observes that there is no competent 
(i.e., medical) evidence suggesting that the veteran's 
current psychiatric disorders are related to service or 
otherwise had its origin during the veteran's period of 
active military service.  The only medical opinion of record 
indicates that there is no nexus or relationship.  
Furthermore, there is no evidence of treatment for a chronic 
psychiatric disability until at the earliest three years 
subsequent to service discharge.  Cf. Mense v. Derwinski, 1 
Vet. App. 354 (1991) (appellant failed to provide evidence of 
continuity of symptomatology of low back condition).  

While the veteran testified at his hearing that he began 
receiving psychiatric treatment in 1980, the current record 
is void of objective evidence of psychiatric disability or 
treatment until 1983.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a chronic acquired psychiatric 
disorder. 


ORDER

Service connection for a chronic acquired psychiatric 
disorder is denied.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


